Exhibit 10.78

DYNAVAX TECHNOLOGIES CORPORATION

April 2, 2013

Mr. Eddie Gray

[Personal ADDRESS]

Via email: [Personal EMAIL]

 

Re: Executive Employment Terms

Dear Eddie:

On behalf of the Board of Directors (the “Board”) of Dynavax Technologies
Corporation (the “Company”), I am pleased to offer you employment at the Company
on the terms set forth in this offer letter agreement (the “Agreement”). Your
employment shall commence on or before June 1, 2013.

Employment and Board Positions and Duties

You will be employed as Chief Executive Officer (“CEO”), and you will report to
the Board. You will have those duties and responsibilities as customary for a
CEO and as may be directed by the Board. You will be based in, and work from,
the Company’s corporate headquarters in Berkeley, California, and your position
will entail business travel. On or promptly after the commencement of your
employment, the Company will use its best efforts to appoint you as a member of
the Board during your service as CEO. In the event of the termination of your
employment for any reason (whether at your request or the Company’s request), or
your removal from the position of CEO, you agree to promptly resign as a member
of the Board, effective no later than such termination or removal date. During
your employment with the Company, you will devote your full-time best efforts to
the business of the Company.

Base Salary and Employee Benefits

Your base salary will be paid at the initial rate of $41,666.67 per month (an
annual rate of $500,000), less standard payroll deductions and tax withholdings.
You will be paid your base salary on a semi-monthly basis, on the Company’s
normal payroll schedule. As an exempt salaried employee, you will be required to
work the Company’s normal business hours, and such additional time as
appropriate for your work assignments and positions. You will not be eligible
for extra payment under the overtime laws.

As a regular full-time employee, you will be eligible to participate in the
Company’s standard employee benefits (pursuant to the terms and conditions of
the benefit plans and applicable policies), including but not limited to:
medical insurance, paid holidays, life insurance, disability insurance,
long-term care insurance, Flexible Spending Account, 401(k) plan, and Employee
Stock Purchase Plan. As a member of the Company’s executive team, you will not
accrue vacation or paid time off, although you will be eligible to take paid
time off under the Company’s Personal Time-Off Policy.

The Board will review your base salary for potential modification on an annual
basis, provided that, the Board may not decrease your base salary except
proportionately in connection with an across-the-board decrease of base salaries
applicable to all senior executives of the Company.

Annual Discretionary Incentive Bonus

In this position, you will be eligible to earn an annual incentive bonus at the
target amount of sixty percent (60%) of your base salary, as determined within
the discretion of the Board. The incentive bonus will be based upon performance
with respect to both corporate and individual milestones to be determined within
the discretion of the Board. Following the close of each calendar year, the
Board will determine whether you have earned an incentive bonus, and the amount
of any incentive bonus. Generally, incentive bonuses are paid in the first
quarter of the following year. You must be an employee in good standing on the
bonus payment date to be eligible to receive a



--------------------------------------------------------------------------------

Mr. Eddie Gray

April 2, 2013

Page 2

 

bonus. Incentive bonuses are not guaranteed, with the exception that, with
respect to the 2013 incentive bonus (to be paid in the first quarter of 2014),
you will receive a 2013 incentive bonus payment calculated at the target amount
and prorated for the period of your actual employment in 2013, if you remain an
employee in good standing on the 2013 bonus payment date.

Relocation Bonus

You will receive a one-time cash bonus in the amount of $200,000 (the
“Relocation Bonus”), subject to required payroll deductions and tax
withholdings, to be paid on the first regular payroll date following your
commencement of employment. As discussed, the Relocation Bonus is intended to be
used for your costs incurred in connection with your relocation to the San
Francisco Bay Area, including but not limited to moving expenses, flights,
temporary housing, shipment of goods, legal fees, and tax advice. The Relocation
Bonus is the only form of relocation assistance that the Company will provide
you, regardless of whether your total costs exceed the amount of the Relocation
Bonus, and you will not be eligible for any additional payments for
reimbursement of expenses, tax assistance or equalization, or the like. In
addition, if you voluntarily terminate your employment prior to the one-year
anniversary of your start date, you are required to repay the full amount of the
Relocation Bonus to the Company, to be paid within thirty (30) days after your
resignation date.

Stock Options

The Company shall grant you stock options under the Company’s 2011 Equity
Incentive Plan (the “Equity Plan”) as follows: (a) an initial stock option grant
to purchase 1,500,000 shares of the Company’s Common Stock (the “Hire Option”)
on or promptly following your hire date; and (b) a second stock option grant to
purchase 750,000 shares of the Company’s Common Stock (the “Second Option”)
shall be made on the date of the first Board meeting of 2014 (provided that you
continue in the position of CEO through such time). You will also be eligible
for consideration by the Board of an additional “merit” stock option grant based
upon your performance in 2013 (the “Merit Option”), provided that you remain
employed through the date that annual merit grants are routinely considered by
the Board.

If granted, the exercise prices for the Hire Option, Second Option, and Merit
Option, will be set at the fair market value of the Common Stock as in effect on
the date of each such grant, and each such Option will be subject to a four-year
vesting period conditioned upon your “Continuous Service” (as defined in the
Equity Plan), with twenty-five percent (25%) of the shares subject to each
Option vesting on the one year anniversary of the applicable vesting
commencement date, and one-forty-eighth (1/48th) of the shares subject to each
Option vesting thereafter for each month of your Continuous Service. Your
Options will be governed by the terms and conditions of the Equity Plan and your
individual Option agreements.

In addition to the four-year vesting schedules discussed above, the Options will
be subject to accelerated vesting under certain circumstances as provided in the
Management Continuity and Severance Agreement between you and the Company (as
provided further below).

Compliance With Proprietary Information Agreement and Company Policies

As a condition of employment, you must sign and comply with the Company’s
standard form of Employee Proprietary Information and Inventions Agreement (the
“Proprietary Information Agreement”), enclosed with this letter. In addition,
you will be expected to abide by the Company’s policies and procedures, as they
may be modified from time to time within the Company’s discretion, and
acknowledge in writing that you have read and will comply with the Company’s
Employee Handbook (and provide additional such acknowledgements as the Handbook
may be modified from time to time).



--------------------------------------------------------------------------------

Mr. Eddie Gray

April 2, 2013

Page 3

 

Protection of Third Party Information

In your work for the Company, you will be expected not to make any unauthorized
use or disclosure of any confidential information or materials, including trade
secrets, of any former employer or other third party; and not to violate any
lawful agreement that you may have with any third party. By signing this letter,
you represent that you are able to perform your job duties within these
guidelines, and you are not in unauthorized possession or control of any
confidential documents, information, or other property of any former employer.
In addition, you represent that you have disclosed to the Company in writing any
agreement you may have with any third party (e.g., a former employer) which may
limit your ability to perform your duties to the Company or which could present
a conflict of interest with the Company.

Outside Activities

Throughout your employment with the Company, you may engage in civic and
not-for-profit activities so long as such activities do not interfere with the
performance of your duties hereunder or present a conflict of interest with the
Company. Subject to the restrictions set forth herein, and with prior written
disclosure to and consent of the Board, you may serve as a director of other
corporations and may devote a reasonable amount of your time to other types of
business or public activities (including charitable activities) not expressly
mentioned in this paragraph. The Board may rescind such consent, if the Board
determines, in its sole discretion, that such activities compromise or threaten
to compromise the Company’s business interests or conflict with your duties to
the Company.

During your employment by the Company, you will not, without the express written
consent of the Board, directly or indirectly serve as an officer, director,
stockholder, employee, partner, proprietor, investor, joint venturer, associate,
representative or consultant of any person or entity engaged in, or planning or
preparing to engage in, business activity competitive with any line of business
engaged in (or planned to be engaged in) by the Company; provided, however, that
you may purchase or otherwise acquire up to (but not more than) one percent
(1%) of any class of securities of any enterprise (but without participating in
the activities of such enterprise) if such securities are listed on any national
or regional securities exchange.

At-Will Employment Relationship

Your employment relationship with the Company is at-will. Accordingly, you may
terminate your employment with the Company at any time and for any reason
whatsoever simply by notifying the Company; and the Company may terminate your
employment at any time with or without cause or prior notice.

Severance Benefits

You will be eligible for certain severance benefits in connection with the
termination of your employment under certain circumstances, as set forth in the
Management Continuity and Severance Agreement enclosed with this letter.

Dispute Resolution

To ensure the rapid and economical resolution of disputes that may arise under
or relate to this Agreement or your employment relationship, you and the Company
agree that any and all disputes, claims, or causes of action, in law or equity,
arising from or relating to the performance, enforcement, execution, or
interpretation of this Agreement, your employment or the termination of your
employment (collectively, “Claims”), shall be resolved to the fullest



--------------------------------------------------------------------------------

Mr. Eddie Gray

April 2, 2013

Page 4

 

extent permitted by law, by final, binding, and (to the extent permitted by law)
confidential arbitration conducted by JAMS, Inc. (“JAMS”) before a single
arbitrator in San Francisco, California in accordance with the JAMS Employment
Arbitration Rules and Procedures (which are available for review at
http://www.jamsadr.com/rules-employment-arbitration/). Claims subject to this
arbitration provision shall include, but not be limited to: Claims pursuant to
any federal, state or local law or statute, including (without limitation) the
Age Discrimination in Employment Act, as amended; Title VII of the Civil Rights
Act of 1964, as amended; the Americans With Disabilities Act of 1990; the
federal Fair Labor Standards Act; the California Fair Employment and Housing
Act; and Claims in contract, tort, or common law, including (without limitation)
Claims for breach of contract or other promise, discrimination, harassment,
retaliation, wrongful discharge, fraud, misrepresentation, defamation and/or
emotional distress; provided, however, that this provision shall exclude Claims
that by law are not subject to arbitration. The arbitrator shall: (a) have the
authority to compel adequate discovery for the resolution of all Claims and to
award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. The Company shall pay all JAMS fees in
excess of the amount of filing and other court-related fees you would have been
required to pay if the Claims were asserted in a court of law. You and the
Company acknowledge that, by agreeing to this arbitration procedure, both you
and the Company waive the right to resolve any Claims through a trial by jury or
judge or by administrative proceeding. Nothing in this Agreement shall prevent
either you or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration. Any awards or
orders in such arbitrations may be entered and enforced as judgments in the
federal and state courts of any competent jurisdiction.

Miscellaneous

As required by federal law, this offer is contingent upon satisfactory proof of
your identity and right to work in the United States. As discussed, the Company
anticipates that you will be able to obtain authorization to work in the United
States pursuant to an O-Visa, and your employment shall commence at a mutually
agreeable time reasonably promptly after the O-Visa (or other work
authorization) is obtained. This Agreement, together with your Proprietary
Information Agreement and Management Continuity and Severance Agreement, forms
the complete and exclusive statement of your employment agreement with the
Company. It supersedes any other agreements or promises made to you by anyone,
whether oral or written. Changes in your employment terms, other than those
changes expressly reserved to the Board’s discretion in this Agreement, require
a written modification approved by the Board and signed by you and a duly
authorized member of the Board. This Agreement is governed by the laws of the
state of California, without reference to conflicts of law principles. If any
provision of this Agreement shall be held invalid or unenforceable in any
respect, such invalidity or unenforceability shall not affect the other
provisions of this Agreement, and such provision will be reformed, construed and
enforced so as to render it valid and enforceable consistent with the general
intent of the parties insofar as possible under applicable law. With respect to
the enforcement of this Agreement, no waiver of any right hereunder shall be
effective unless it is in writing. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. This Agreement may be executed in
counterparts which shall be deemed to be part of one original, and facsimile
signatures and signatures transmitted by PDF file, shall be equivalent to
original signatures.

To accept employment at the Company under the terms described above, please sign
and date this letter and return it to me no later than April 30, 2013. If it is
not accepted by that date, our offer of employment will expire. Please let me
know if you have any questions about the terms set forth in this letter.

We are delighted to be making this offer. The Board looks forward to your
favorable reply and to a productive and enjoyable work relationship.



--------------------------------------------------------------------------------

Mr. Eddie Gray

April 2, 2013

Page 5

 

Sincerely,

 

/s/ Daniel Kisner M.D.

Daniel Kisner, M.D. Member, Board of Directors

Reviewed, Understood, and Accepted:

 

/s/ Eddie Gray                                                          
         

        April 3, 2013 Eddie Gray    Date   



--------------------------------------------------------------------------------

Mr. Eddie Gray

April 2, 2013

Page 6

 

DYNAVAX TECHNOLOGIES CORPORATION

EMPLOYEE PROPRIETARY INFORMATION

AND INVENTIONS AGREEMENT

In consideration of my employment or continued employment by DYNAVAX
TECHNOLOGIES CORPORATION (the “Company”), and the compensation now and hereafter
paid to me for such services, I hereby agree as follows:

 

NONDISCLOSURE

1.1 Recognition of the Company’s Rights; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon, or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use, or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I will obtain the Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.

1.2 Proprietary Information. The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data, or information of the
Company. By way of illustration but not limitation, “Proprietary Information”
includes tangible and intangible information relating to antibodies and other
biological materials, cell lines, samples of assay components, media, and/or
cell lines, and procedures and formulations for producing any such assay
components, media, and/or cell lines, formulations, products, processes,
know-how, designs, formulas, methods, developmental or experimental work,
clinical data, improvements, discoveries, plans for research, development, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers, and
information regarding the skills and

compensation of other employees of or consultants to the Company.
Notwithstanding the foregoing, it is understood that at all such times I am free
to use information which is generally known in the trade or industry, which is
not gained as result of a breach of this Agreement, and my own skill, knowledge,
know-how, and experience to whatever extent and in whichever way I wish.

1.3 Third-party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third-party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third-party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third-party Information unless
expressly authorized by an officer of the Company in writing.

1.4 No Improper Use of Information of Current or Prior Employers and Others.
During my employment by the Company I will not improperly use or disclose any
confidential information or trade secrets, if any, of any current or former
employer or any other person to whom I have an obligation of confidentiality,
and I will not bring onto the premises of the Company any unpublished documents
or any property belonging to any current or former employer or any other person
to whom I have an obligation of confidentiality unless consented to in writing
by that current or former employer or other person. I will use in the
performance of my duties only information which is generally known and used by
persons with

 



--------------------------------------------------------------------------------

Mr. Eddie Gray

April 2, 2013

Page 7

 

training and experience comparable to my own, which is common knowledge in the
industry or otherwise legally in the public domain, or which is otherwise
provided or developed by the Company.

 

2. ASSIGNMENT OF INVENTIONS.

2.1 Inventions. The term “Inventions” means any and all discoveries, concepts,
and ideas, whether patentable or not, including, but not limited to, processes,
methods, formulas, compositions, techniques, articles, and machines, as well as
improvements thereof or know-how related thereto or relating to Company’s
business, including actual or anticipated research and development of Company.

2.2 Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, and other intellectual property rights throughout the
world.

2.3 Prior Inventions. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment by the Company are excluded from the
scope of this Agreement. To preclude any possible uncertainty, I have set forth
on Exhibit A (Previous Inventions) attached hereto a complete list of all
Inventions that I have, alone or jointly with others, conceived, developed, or
reduced to practice or caused to be conceived, developed, or reduced to practice
prior to the commencement of my employment with the Company, that I consider to
be my property or the property of third parties and that I wish to have excluded
from the scope of this Agreement (collectively referred to as “Prior
Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit A but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs, and the
fact that full disclosure as to such inventions has not been made for that
reason. A space is provided on Exhibit A for such purpose. If no such disclosure
is attached, I represent that there are no Prior Inventions. If, in the course
of my employment with the Company, I incorporate a Prior Invention into a
Company product, process, or machine, the Company is hereby granted and shall
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license
(with rights to sublicense through multiple tiers of sublicensees) to make, have
made, modify, use, and sell such Prior Invention. Notwithstanding the foregoing,
I agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.

2.4 Assignment of Inventions. Subject to Sections 2.5 and 2.7, I hereby assign
and agree to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all my right, title, and interest in and to any and
all Inventions (and all Proprietary Rights with respect thereto), whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company. Inventions assigned to the
Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions.”

2.5 Nonassignable Inventions. This Agreement does not apply to an Invention
which qualifies fully as a nonassignable Invention under Section 2870 of the
California Labor Code (hereinafter “Section 2870”). I have reviewed the
notification on Exhibit B (Limited Exclusion Notification) and agree that my
signature acknowledges receipt of the notification.

2.6 Obligation to Keep Company Informed. During the period of my employment and
for six (6) months after termination of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived, or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment. At the time
of each such disclosure, I will advise the Company in writing of any Inventions
that I believe fully qualify for protection under Section 2870; and I will at
that time provide to the Company in writing all evidence necessary to
substantiate that belief. The Company will keep in confidence and will not use
for any purpose or disclose to third parties without my consent any confidential
information disclosed in writing to the Company pursuant to this Agreement
relating to Inventions that qualify fully for protection under the provisions of
Section 2870. I will preserve the confidentiality of any Invention that does not
fully qualify for protection under Section 2870.

2.7 Government or Third Party. I also agree to assign all my right, title, and
interest in and

 



--------------------------------------------------------------------------------

Mr. Eddie Gray

April 2, 2013

Page 8

 

to any particular Company Invention to a third party, including without
limitation the United States, as directed by the Company.

2.8 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).

2.9 Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify, and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining,
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify, and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest to act for and in my
behalf to execute, verify, and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

3. RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, and drawings, and in any other form that may be
required by the Company) of all Proprietary Information developed by me and all
Inventions made by me during the period of my employment by the Company, which
records shall be available to and remain the sole property of the Company at all
times.

4. ADDITIONAL ACTIVITIES. I agree that during the period of my employment by the
Company I will not, without the Company’s express written consent, engage in any
employment or business activity which is competitive with, or would otherwise
conflict with, my employment by the Company. I agree further that, for the
period of my employment by the Company, and for one (1) year after the date of
termination of my employment by the Company, I will not induce any employee of
the Company to leave the employ of the Company.

5. NO CONFLICTING OBLIGATION. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.

6. RETURN OF COMPANY DOCUMENTS. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third-party
Information, or Proprietary Information of the Company. I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets, or other work areas, is subject
to inspection by Company personnel at any time with or without notice. Prior to
leaving, I will cooperate with the Company in completing and signing the
Company’s termination statement.

7. LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance, or
other equitable relief, without bond and without prejudice to any other rights
and remedies that the Company may have for a breach of this Agreement.

8. NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall

 



--------------------------------------------------------------------------------

Mr. Eddie Gray

April 2, 2013

Page 9

 

be deemed given upon personal delivery to the appropriate address or, if sent by
certified or registered mail, three (3) days after the date of mailing.

9. NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer and any third
party to whom I may provide consulting services of my rights and obligations
under this Agreement.

 

10. GENERAL PROVISIONS.

10.1 Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents. I hereby expressly consent to
the personal jurisdiction of the state and federal courts located in California
for any lawsuit filed there against me by Company arising from or related to
this Agreement.

10.2 Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal, or unenforceable provision had
never been contained herein. If, moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity, or subject, it shall be construed
by limiting and reducing it so as to be enforceable to the extent compatible
with the applicable law as it shall then appear.

10.3 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators, and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

10.4 Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

10.5 Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company’s right to terminate
my employment at any time, with or without cause.

10.6 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

10.7 Entire Agreement. The obligations pursuant to Sections 1 and 2 of this
Agreement shall apply to any time during which I was previously employed or
engaged as a consultant, or am in the future employed or engaged as a
consultant, by the Company. This Agreement is the final, complete, and exclusive
agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between us. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing and signed by the party to be charged. Any
subsequent change or changes in my duties, salary, or compensation will not
affect the validity or scope of this Agreement.

 



--------------------------------------------------------------------------------

Mr. Eddie Gray

April 2, 2013

Page 10

 

 

This Agreement shall be effective as of the first day of my employment with the
Company.

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBIT A TO THIS AGREEMENT.

 

Dated: April 3, 2013

/s/ Eddie Gray

Signature

Eddie Gray

Printed Name

ACCEPTED AND AGREED TO:

DYNAVAX TECHNOLOGIES CORPORATION

 

By:   

/s/ Michael Ostrach

Title: Michael Ostrach, VP

2929 Seventh Street, Suite 100

Berkeley, CA 94710

 



--------------------------------------------------------------------------------

EXHIBIT A

 

TO:    DYNAVAX TECHNOLOGIES CORPORATION FROM:    Eddie Gray      Printed Name
DATE:    April 3, 2013 SUBJECT:    Previous Inventions

1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
DYNAVAX TECHNOLOGIES CORPORATION (the “Company”) that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my employment by the Company:

 

x            No inventions or improvements. ¨    See below:   

 

  

 

  

 

 

¨ Additional sheets attached.

Due to a prior confidentiality agreement, I cannot complete the disclosure under
Section 1 above with respect to inventions or improvements generally listed
below, the proprietary rights and duty of confidentiality with respect to which
I owe to the following party(ies):

 

    Invention or Improvement                          Party(ies)     
            Relationship     1.      

                                          

    

                                          

    

 

  2.  

 

    

 

    

 

  3.  

 

    

 

    

 

 

 

¨ Additional sheets attached.

 

    /s/ Eddie Gray

(Signature)



--------------------------------------------------------------------------------

EXHIBIT B

LIMITED EXCLUSION NOTIFICATION

THIS IS TO NOTIFY you in accordance with Sections 2870 and 2872 of the
California Labor Code that the foregoing Agreement between you and the Company
does not require you to assign or offer to assign to the Company any invention
that you developed entirely on your own time without using the Company’s
equipment, supplies, facilities, or trade-secret information except for those
inventions that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the Company’s business, or actual or demonstrably anticipated research or
development of the Company; or

(2) Result from any work performed by you for the Company.

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.